DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (2014/0048951).
Re claim 1, Lin teaches a package substrate (Figs. 1A - 2), comprising:			a routing layer (21, 115 Fig. 1C), the routing layer (21, 115) comprising a dielectric layer (21);											a stiffener (41, Fig. 1E) above the routing layer (21, 115), the stiffener (41) comprising an opening (annotated Fig. 2, shown below); and						a conductive line (241, Fig. 1F) on the routing layer (21, 115), the conductive line (241) comprising a first portion (annotated Fig. 2, shown below) and a second portion 

    PNG
    media_image1.png
    266
    741
    media_image1.png
    Greyscale

Re claim 2, Lin teaches the package substrate of claim 1, wherein the first width is less than or equal to the second width (annotated Fig. 2, shown above).
Re claim 3, Lin teaches the package substrate of claim 1, wherein at least one portion of the conductive line is perpendicular to an edge of the stiffener on the conductive line (annotated Fig. 2, shown below).


    PNG
    media_image2.png
    266
    741
    media_image2.png
    Greyscale

Re claim 4, Lin teaches the package substrate of claim 3, wherein the at least one portion of the conductive line that is perpendicular to the edge of the stiffener comprises a transition from the first width to the second width (annotated Fig. 2, shown above).
Re claim 5, Lin teaches the package substrate of claim 1, wherein the stiffener includes an exclusion zone (annotated Fig. 2, shown below) and wherein no conductive line on the routing layer is under the exclusion zone (annotated Fig. 2, shown below).

    PNG
    media_image3.png
    266
    741
    media_image3.png
    Greyscale

Re claim 10, Lin teaches the package substrate of claim 1, wherein the conductive line transitions from the first width to the second width within a tolerance 

    PNG
    media_image4.png
    266
    741
    media_image4.png
    Greyscale

Re claim 14, Lin teaches the package substrate of claim 1, wherein an impedance of the conductive line (241) is less than, approximately equal to, or equal to 40 ohms (Ω) ([44], “depositing the electroplated copper layer on the seeding layer. Once the desired thickness is achieved, support plate 23 and plated layer 24 can be patterned to form first conductive traces 241”).
Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (2014/0048951).
Re claim 15, Lin teaches a method of fabricating a package substrate (Figs. 1A - 2), comprising:											forming a routing layer (21, 115 Fig. 1C), the routing layer comprising a dielectric layer (21);												placing a stiffener (41, Fig. 1E) above the routing layer (21, 115), the stiffener (41) comprising an opening (annotated Fig. 2, shown below); and					forming a conductive line (241, Fig. 1F) on the routing layer (21, 115), the conductive line (241) comprising a first portion (annotated Fig. 2, shown below) and a Re claim 16, Lin teaches the method of claim 15, wherein the first width is less than or equal to the second width (annotated Fig. 2, shown below).


    PNG
    media_image5.png
    266
    741
    media_image5.png
    Greyscale

Re claim 17, Lin teaches the method of claim 15, wherein forming a conductive line on the routing layer comprises forming at least one portion of the conductive line to be perpendicular to an edge of the stiffener on the conductive line (annotated Fig. 2, shown below).

    PNG
    media_image6.png
    266
    741
    media_image6.png
    Greyscale

Re claim 18, Lin teaches the method of claim 17, wherein forming at least one portion of the conductive line to be perpendicular to an edge of the stiffener on the conductive line comprises forming the at least one portion of the conductive line that is perpendicular to the edge of the stiffener to comprise a transition from the first width to the second width (annotated Fig. 2, shown above).						Re claim 19, Lin teaches the method of claim 18, wherein the conductive line transitions from the first width to the second width within a tolerance region and wherein an edge of the stiffener is within the tolerance region (annotated Fig. 2, shown below).

    PNG
    media_image7.png
    266
    741
    media_image7.png
    Greyscale
  
Re claim 20, Lin teaches the method of claim 15, wherein the stiffener includes an exclusion zone and wherein no conductive line on the routing layer is under the exclusion zone (annotated Fig. 2, shown below).

    PNG
    media_image3.png
    266
    741
    media_image3.png
    Greyscale

Claim(s) 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (2014/0048951).
Re claim 21, Lin teaches a package substrate (Figs. 1A - 2), comprising:			a routing layer (21, 115, Fig. 1C), the routing layer (21, 115) comprising a dielectric layer (21);											a stiffener (41, Fig. 1E) above the routing layer (21, 115), the stiffener (41) comprising an opening (annotated Fig. 2, shown below);					a semiconductor die (51, Fig. 1J) on the routing layer (21, 115), wherein the semiconductor die (51) fits into the opening of the stiffener (annotated Fig. 2, shown below);												a first conductive line (241, Fig. 1F) on the routing layer (21, 115), the first conductive line (241) comprising a first portion (annotated Fig. 2, shown below) and a second portion (annotated Fig. 2, shown below), the first portion (annotated Fig. 2, shown below) having a first width (annotated Fig. 2, shown below), the second portion 
Re claim 22, Lin teaches the package substrate of claim 21, wherein the first width is less than or equal to the second width (annotated Fig. 2, shown below).


    PNG
    media_image5.png
    266
    741
    media_image5.png
    Greyscale

Re claim 23, Lin teaches the package substrate of claim 22, wherein the second conductive line has a third width that is less than or equal to the second width (annotated Fig. 2, shown below).

    PNG
    media_image8.png
    266
    741
    media_image8.png
    Greyscale

Re claim 24, Lin teaches the package substrate of claim 21, wherein at least one portion of the first conductive line is perpendicular to an edge of the stiffener on the first conductive line (annotated Fig. 2, shown below).

    PNG
    media_image6.png
    266
    741
    media_image6.png
    Greyscale

Re claim 25, Lin teaches the package substrate of claim 24, wherein the at least one portion of the conductive line that is perpendicular to the edge of the stiffener comprises a transition from the first width to the second width (annotated Fig. 2, shown above).



Allowable Subject Matter
Claims 6-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 6, Lin teaches the package substrate of claim 1, further comprising another conductive line (281, Fig. 1I) adjacently located on the routing layer (21, 115) next to the conductive line (241), 									yet remains explicitly silent to wherein a pitch between the two adjacent conductive lines is a function of a difference between the first width and the second width.
Re claim 7, Lin teaches the package substrate of claim 1, further comprising another conductive line (281, Fig. 1I) adjacently located on the routing layer (21, 115) next to the conductive line (241), 									yet remains explicitly silent to wherein a pitch between the two adjacent conductive lines is a selected from a range of values comprising 18-80 micrometers (µm).
Re claim 8, Lin teaches the package substrate of claim 1, 				yet remains explicitly silent to wherein the first width is less than or equal to 18 µm and the second width is greater than or equal to 34 µm.
Re claim 9, Lin teaches the package substrate of claim 1, 				yet remains explicitly silent to wherein a ratio of the first width to the second width is 9:17.												Re claim 11, Lin teaches the package substrate of claim 1, wherein a length of  				Claim 12 is objected to for at least depending from objected claim 11.
Re claim 13, Lin teaches the package substrate of claim 1, 				yet remains explicitly silent to wherein a clearing area on the routing layer between an electrical ground and an edge of the stiffener is less than, approximately equal to, or equal to 310 µm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Starkston et al. (2016/0095209), Figs. 1A-6; Lin et al. (2016/0366762), Figs. 1-42; Jiang et al. (2016/0268213), Figs. 1-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                             
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/16/21